United States Court of Appeals
                       For the First Circuit


No. 01-1985

                     CARMEN CABALLERO-RIVERA,
                         TALÍ BENET-SOTO,

                      Plaintiffs, Appellants,

                                  v.

                 THE CHASE MANHATTAN BANK, N.A.,
                    HOUSING INVESTMENT CORP.,

                      Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]



                                Before

                       Boudin, Chief Judge,
                 Kravitch,* Senior Circuit Judge,
                  and Torruella, Circuit Judge.



     José M. Tous-Rodríguez, for appellants.
     Heriberto J. Burgos-Pérez, with whom Fiddler, González & Rodríguez
LLP and Mariano A. Mier-Romeu, were on brief, for appellees.




*   Of the Eleventh Circuit, sitting by designation.
January 10, 2002




      -2-
          Per Curiam. Plaintiffs-appellants Carmen Caballero-Rivera

and Talí Benet-Soto appeal from the district court's dismissal of their

case. Specifically, appellants argue that the district court erred in

applying the doctrine of res judicata to preclude their claim.

          A brief examination of the procedural history of this case,

however, reveals the accuracy of the district court's ruling. In 1999,

plaintiffs filed suit in district court claiming that defendants had

defrauded them by submitting false documents to the Superior Court of

Puerto Rico in a previous lawsuit between the parties.1 Shortly after

the suit was filed, defendants moved for summary judgment.         The

district court granted defendants' motion on the grounds that

plaintiffs failed to raise a genuine issue of material fact by not

satisfying the heightened pleading requirements of Federal Rule of

Civil Procedure 9(b).2 Plaintiffs did not appeal the district court's

ruling.

          Instead, plaintiffs filed this suit in Puerto Rico Superior

Court. Defendants removed the case to federal court and filed a motion




1 In the interest of brevity, we refrain from discussing the lawsuits
filed by plaintiffs against defendants in 1985, 1992, and 1995 over the
same issue.
2 Federal Rule of Civil Procedure 9(b) provides: "In all averments of
fraud or mistake, the circumstances constituting fraud or mistake shall
be stated with particularity. Malice, intent, knowledge, and other
condition of mind of a person may be averred generally."

                                 -3-
to dismiss. The district court granted the dismissal, ruling that the

doctrine of res judicata precluded plaintiffs' claim.

          The doctrine of res judicata promotes the goals of fairness

and efficiency by preventing vexatious or repetitive litigation. See

Comm'r v. Sunnen, 333 U.S. 591, 597 (1948). A claim will be precluded

by res judicata if the following elements are demonstrated: "(1) a

final judgment on the merits in an earlier suit, (2) sufficient

identicality between the causes of action asserted in the earlier and

later suits, and (3) sufficient identicality between the parties in the

two suits." González v. Banco Central Corp., 27 F.3d 751, 755 (1st

Cir. 1994).

          In the instant case, all three factors are so clearly present

that only a brief discussion of them is necessary. First, the summary

judgment ruling that disposed of plaintiffs' earlier claim constitutes

"a final judgment on the merits." See Dowd v. Soc'y of St. Columbans,

861 F.2d 761, 764 (1st Cir. 1988) (noting that "[s]ummary judgment

constitutes a final judgment on the merits for purposes of applying res

judicata").3 Second, by plaintiffs' own admission, the instant case is


3 Without considering the merits of the prior dismissal, we find no
procedural error in the district court's decision to grant summary
judgment on the basis of plaintiffs' inability to satisfy the pleading
requirements of Federal Rule of Civil Procedure 9(b). See, e.g., Murr
Plumbing, Inc. v. Scherer Bros. Fin. Servs., 48 F.3d 1066, 1070 (8th
Cir. 1995) (ruling that "[a] district court may enter summary judgment
dismissing a complaint alleging fraud if the complaint fails to satisfy
the requirements of Rule 9(b)"); see also Whalen v. Carter, 954 F.2d
1087, 1098 (5th Cir. 1992) (same). Our position is further buttressed

                                 -4-
identical to the previous suit. Third, there is no question that the

two suits contain the same parties.

          Because we find no error in the district court's application

of res judicata, we affirm.




by the fact that plaintiffs failed to satisfy the pleading requirements
after eight years of litigation.

                                 -5-